FILED
                            NOT FOR PUBLICATION
                                                                            APR 15 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


WEIQIANG CAI,                                    No.   16-70901

              Petitioner,                        Agency No. A087-597-315

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 11, 2019**
                               Pasadena, California

Before: GRABER and BYBEE, Circuit Judges, and HARPOOL,*** District Judge.

      Weiqiang Cai petitions for review of the Board of Immigration Appeals’

(“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable M. Douglas Harpool, United States District Judge for
the Western District of Missouri, sitting by designation.
denying his application for asylum. We have jurisdiction under 8 U.S.C. § 1252,

and we grant the petition.

      Here, the BIA explicitly declined to reach the validity of the IJ’s adverse

credibility finding. Thus, we are permitted to consider only the BIA’s conclusion

that Cai’s experiences did not rise to the level of past persecution. See Navas v.

INS, 217 F.3d 646, 658 n.16 (9th Cir. 2000) (explaining that we “cannot affirm the

BIA on a ground upon which it did not rely”).

      We review for substantial evidence the BIA’s factual finding that Cai failed

to establish past persecution. INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

“To reverse the BIA . . . we must find that the evidence not only supports [a

conclusion of past persecution], but compels it . . . .” Id. at 481 n.1 (emphasis

omitted).

      We conclude that the evidence compels the conclusion that Cai’s

experiences amounted to past persecution because Cai was beaten, imprisoned,

required to sign a paper stating that he would not engage in further political sit-ins,

and required to report to the police station weekly. See Guo v. Sessions, 897 F.3d

1208, 1213–17 (9th Cir. 2018).

      The petition for review is GRANTED and REMANDED.




                                           2